Citation Nr: 1542890	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-09 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to August 1973.  He died in August 2008, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran's certificate of death lists the immediate cause of death as chemotherapy induced anaphylactic shock due to or as a consequence of metastatic non-small cell lung cancer. 

2.  At the time of Veteran's death, service connection had not been established for any disability.

3.  The Veteran did not have military service in the Republic of Vietnam.  

4.  The probative evidence of record does not show that the listed causes of the Veteran's death are related to his military service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service, or presumed to have been incurred in service, did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

With regard to the appellant's claim for entitlement to service connection for the cause of the Veteran's death, the appellant was provided a notification letter in July 2011 that satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

In addition, the duty to assist the appellant has also been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's service treatment records, service personnel records, and identified VA and private post service treatment records.  Neither the appellant nor her representative has identified any outstanding pertinent evidence related to the claim for entitlement to service connection for the cause of the Veteran's death.  

The Board is cognizant that a VA medical opinion was not obtained with respect to this appeal.  VA's duty to assist specifically includes providing a medical opinion when necessary if the claim at issue involves disability compensation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.326.  In the context of Dependency and Indemnity Compensation (DIC) claims, provision of a medical opinion or other medical analysis is pursuant to 38 U.S.C.A. § 5103A(a) rather than the above cited statute and regulations which pertain only to claims for disability compensation.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  Here, a medical opinion is not needed.  The first evidence of the Veteran's fatal disability was not shown until May 2007, more than 33 years after his separation from service.  There is no evidence of record, other that the appellant's bare assertions, that the Veteran's listed causes of death were related to his active service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain a medical opinion in order to decide this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

A longitudinal review of the record revealed that the Veteran died in August 2008, at the age of 62.  The Veteran's certificate of death lists the immediate cause of death as chemotherapy induced anaphylactic shock due to or as a consequence of metastatic non-small cell lung cancer.

At the time of his death, service connection had not been established for any disability.  The appellant filed her application for DIC benefits in July 2011.

When a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay DIC benefits to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310.  In a claim where service connection was not established for the fatal disability prior to the death of the veteran, the initial inquiry is to determine whether the fatal disability had been incurred in or aggravated by service.  The Board must determine whether the fatal disability should have been service-connected.  38 C.F.R. § 3.312.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service. 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  If a veteran was exposed to an herbicide agent during active service, certain diseases, including lung cancer, are deemed service-connected. 38 C.F.R. § 3.309(e).  However, regulations governing presumptive service connection for Agent Orange do not preclude establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).

The Veteran served on active duty in the Air Force from June 1968 to August 1973.  His service treatment records are silent for any findings or diagnoses of chemotherapy induced anaphylactic shock or metastatic non-small cell lung cancer.

The Veteran's service personnel records listed his military occupational specialties, including flight training instructor, flight flying safety officer, and senior runway supervisor.  His service personnel records reflect that he was stationed at Moody Air Force Base in Georgia, Perrin Air Force Base in Texas, and Vance Air Force Base in Oklahoma.  These are also the only locations referenced in the Veteran's inservice performance reviews and in his service treatment records.  His report of separation, Form DD 214, noted that he had no foreign and/or sea service.

Service connection for the cause of the Veteran's death is not warranted.  As an initial matter, there is no factual basis in the record that any condition listed on the Veteran's death certificate was incurred during service or manifested as a chronic disease within a year thereafter, or for many years after his discharge from service in August 1973.  

Findings or diagnoses of chemotherapy induced anaphylactic shock or metastatic non-small cell lung cancer are not shown until May 2007, over 33 years after the Veteran's separation from military service.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Evidence of record clearly reflects that the Veteran's fatal disability was not manifested to a compensably disabling degree within the first year after he completed his active service in August 1973.  The record does not include any probative medical evidence or opinion showing a causal relationship between the Veteran's fatal disability and his active military service; and the appellant does not contend that the Veteran developed his fatal disability during his military service. 

The appellant claims that the Veteran's fatal disability is related to his inservice exposure to Agent Orange.  She contends that he flew missions into Vietnam.  She also reported having discussions with him about his service in Vietnam, the people he saw in Vietnam, the food he ate when he was there, and how he was treated by the Vietnamese people.  In a November 2011 statement, she indicated that friends of her husband that served with him in Vietnam refused to assist her in providing letters in support of her claim.

As noted above, there is no indication in the Veteran's military records that he was ever in-country in Vietnam.  His service personnel and service treatment records are completely silent as to any foreign service having been performed by the Veteran.  These records extensively document the Veteran's inservice duties, and further indicate that all of these duties were performed at Air Force bases within the United States.  The evidence shows that the Veteran had no foreign service.

The Veteran's service personnel and service treatment records are the most probative evidence of record as to whether the Veteran served in-country in Vietnam.  As such, service connection on a presumptive basis due to herbicide exposure is not warranted.

Based on the foregoing discussion, there is no basis upon which to conclude that the listed causes of death on the Veteran's death certificate were incurred in or aggravated during military service, including on any presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The evidence of record does not establish that the Veteran was exposed to herbicides during military service, and he did not incur his chemotherapy induced anaphylactic shock or metastatic non-small cell lung cancer during military service for many years thereafter.  

The appellant's statements that the Veteran's death was caused by or aggravated by a disability incurred during service draw medical conclusions.  Although statements from lay persons are competent evidence to provide opinions on some medical issues and observable symptomatology, the etiology of the Veteran's cause of death falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.

Service connection for the cause of Veteran's death is not warranted, as evidence of record simply does not establish either on a direct or presumptive basis that any condition listed on the Veteran's death certificate was related to his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


